Order filed July 26, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00312-CV
                                   ____________

                     MARMIC PROPERTIES, L.L.C., Appellant

                                           V.

   SILVERGLEN TOWN-HOMES HOMEOWNERS ASSOCIATION, Appellee


                       On Appeal from the 129th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-23504


                                        ORDER

       Appellant's brief was due July 20, 2012. No brief or motion for extension of time
has been filed.

       Unless appellant submits its brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before August 27, 2012, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                         PER CURIAM